DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 7/25/22 have been fully considered and are persuasive in view of amendments to the claims.

Response to Amendments
Amendments to the claims overcome the objections to claims 10 and 11 set forth in the prior Office action.  Therefore, the objections are withdrawn.
Amendments to the claims overcome the rejection of claims 18 and 19 under 35 USC 112(b) set forth in the prior Office action.  Therefore, the rejection is withdrawn.
Amendments to the claims overcome the rejections of claims 16-18 under 35 USC 102(a)(1) and claims 1-11, 19, and 20 under 35 USC 103 set forth in the prior Office action. Therefore, the rejections are withdrawn.

Claim Rejections - 35 USC § 112
Claims 1 and 5-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 states “in a first stage, to rotate the drum at a first rotational speed”.  It is unclear what rotates the drum.  It is assumed that the controller is configured to rotate the drum.
Claim 1 states “based on the measured internal temperature of the tub . . . during the first stage, configured to perform a second stage”.  It is unclear what is configured to perform a second stage.  It is assumed that the controller is configured to perform a second stage.
Claim 1 states “in a third stage, to rotate the drum at the first rotational speed”.  It is unclear what rotates the drum.  It is assumed that the controller is configured to rotate the drum.
Claim 1 states “in a fourth stage, to rotate the drum at a first rotational speed”.  It is unclear what rotates the drum.  It is assumed that the controller is configured to rotate the drum.
Remaining claims are rejected due to their dependency on a rejected claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888. The examiner can normally be reached Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER E. BELL/Primary Examiner, Art Unit 1711